 
EXHIBIT 10.1


SIXTH AMENDMENT TO CONSTRUCTION LOAN AGREEMENT




This Sixth Amendment to Construction Loan Agreement is dated as of the 16th day
of April, 2009, and is by and between RED TRAIL ENERGY, LLC, a North Dakota
limited liability company (“BORROWER”), and FIRST NATIONAL BANK OF OMAHA
(“BANK”), a national banking association established at Omaha, Nebraska.


WHEREAS, the BANK and BORROWER executed a written Construction Loan Agreement
dated as of December 16, 2005 (“AGREEMENT”).


Now, Therefore, in consideration of the AGREEMENT, and their mutual promises
made herein, BANK and BORROWER agree as follows:


1.           Terms which are typed herein as all capitalized words and are not
defined herein shall have same meanings as when described in the AGREEMENT.


2.           Notwithstanding the provisions of Section 2.5 of the AGREEMENT,
BORROWER has requested that BANK defer the April 16, 2009 and July 16, 2009
principal payments due on the FIXED RATE NOTE, 2007 FIXED RATE NOTE, and
VARIABLE RATE NOTE until the LOAN TERMINATION DATE for the TERM NOTES (“DEFERRED
AMOUNTS”).  BANK agrees to such deferral, but does not waive its right to timely
payment of any other sums required by the AGREEMENT.  BORROWER acknowledges that
the DEFERRED AMOUNTS shall be due on or before the LOAN TERMINATION DATE for the
TERM NOTES.


3.           BANK and BORROWER have agreed to amend the interest rate of each of
the TERM NOTES. As the result, BORROWER and BANK agree that the interest rate
accruing on each of the TERM NOTES and REVOLVING NOTE shall hereafter be payable
at a rate equal to the three month LIBOR RATE plus four hundred (400) basis
points from time to time until maturity, and six hundred (600) basis points in
excess of said aggregate interest rate from time to time after maturity, whether
by acceleration or otherwise.  Interest shall be calculated on the basis of a
360-day year, counting the actual number of days elapsed.  Interest accruing on
the principal balance outstanding on each of the TERM NOTES shall never accrue
at a rate less than six (6%) percent per annum.


4.           Effective immediately, Section 2.8.1 of the AGREEMENT is amended to
read:


2.8.1                      Subject to the terms hereof and BANK’s approval based
on its sole discretion, the BANK will lend the BORROWER, from time to time until
the LOAN TERMINATION DATE, such sums in integral multiples of $10,000.00 as the
BORROWER may request by reasonable same day notice to the BANK, received by the
BANK not later than 11:00 A.M. of such day, but which shall not exceed in the
aggregate principal amount at any one time outstanding, $3,500,000.00 (the
“REVOLVING LOAN COMMITMENT”).  The BORROWER may borrow, repay without penalty or
premium and reborrow hereunder, from the date of this AGREEMENT until the LOAN
TERMINATION DATE, either the full amount of the REVOLVING LOAN COMMITMENT or any
lesser sum which is $10,000.00 or an integral multiple thereof.  It is the
intention of the parties that the outstanding balance of the REVOLVING LOAN
shall not exceed the BORROWING BASE, as required in Section 6.1.9, and if at any
time said balance exceeds the BORROWING BASE, BORROWER shall forthwith pay BANK
sufficient funds to reduce the balance of the REVOLVING LOAN until it is in
compliance with this requirement.
 
 
 
Page 1 of 4

--------------------------------------------------------------------------------

 


5.           Effective immediately, the fourth complete sentence of Section 2.13
of the AGREEMENT is amended to read:


BORROWER agrees to pay BANK an unused commitment fee equal to 50 basis points of
the average unused portion of the REVOLVING LOAN COMMITMENT and of LONG TERM
REVOLVING NOTE, calculated and payable on a quarterly basis in arrears.


6.           Effective immediately, Section 6.2.3 of the AGREEMENT is amended to
read:


6.2.3 The BORROWER shall determine, at each fiscal year end following COMPLETION
DATE, the amount of its EXCESS CASH FLOW for said fiscal year, and at the time
of delivery of the audited financial statements required by 6.1.1 of this
AGREEMENT, pay to BANK fifty percent (50%) of such sum, to be applied to the
outstanding principal amount of VARIABLE RATE NOTE, and after VARIABLE RATE NOTE
is repaid, to LONG TERM REVOLVING NOTE to reduce the principal balance, if any,
and after LONG TERM REVOLVING NOTE is repaid, BORROWER’s payment to BANK of
EXCESS CASH FLOW shall no longer be required.  Such annual payment shall not
release BORROWER from making any payment of principal or interest otherwise
required by this AGREEMENT. No payment of EXCESS CASH FLOW shall be the cause of
a payment to BANK for interest rate breakage fees or otherwise result in any
prepayment fee.


7.            Effective immediately, Section 6.3 of the AGREEMENT is amended by
adding additional sub-paragraphs after 6.3.13, to read as follows:


6.3.14              Use its best efforts to resolve the issues relating to
retainage and construction with the DESIGN-BUILDER under the CONSTRUCTION
CONTRACT by July 16, 2009.


6.3.15              Amend the Member Control Agreements between BORROWER and its
members by June 15, 2009 to allow for the issuance of additional interests/units
in order for BORROWER to raise additional capital.


6.3.16              Develop and implement a written Corn Purchasing Program
acceptable to BANK by July 16, 2009.

 
Page 2 of 4

--------------------------------------------------------------------------------

 



8.           BORROWER acknowledges it failed to comply with certain covenants
contained in the AGREEMENT including, without limitation, Sections 6.2.1, 6.2.2,
and 6.2.4 as of April 16, 2009.  BANK waives BORROWER’s compliance with Sections
6.2.1, 6.2.2, and 6.2.4 of the AGREEMENT as of April 16, 2009.  The parties
agree that BANK has NOT waived BORROWER’s compliance with such covenants after
April 16, 2009.


9.           BORROWER agrees to pay BANK a closing fee of One Hundred Fifty
Thousand Dollars and no/cents ($150,000.00) on execution hereof, which fee
BORROWER agrees and acknowledges has been earned by BANK.


10.           BORROWER certifies by its execution hereof that the
representations and warranties set forth in Section 5 of the AGREEMENT are true
as of this date, and that no EVENT OF DEFAULT under the AGREEMENT, and no event
which, with the giving of notice or passage of time or both, would become such
an EVENT OF DEFAULT, has occurred as of execution hereof, except as set forth in
paragraph 10, above.


11.           Except as amended hereby the parties ratify and confirm as binding
upon them all of the terms of the AGREEMENT.


12.           This AGREEMENT may be executed in any number of counterparts, and
by either party on separate counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and same instrument.


IN WITNESS whereof the parties set their hands as of the date first written
above.



First National Bank of Omaha   Red Trail Energy, LLC                     By:
/s/ Andrew Wong
  By:
/s/ Jody Hoff
 
Andrew Wong
   
Name: Jody Hoff
 
Commercial Loan Officer
   
Title:   Vice Chairman
                And                 By:
/s/ Frank Kirschenheiter
       
Name: Frank Kirschenheiter
       
Title:   Treasurer

 
 
 
Page 3 of 4

--------------------------------------------------------------------------------

 

 


STATE OF NORTH DAKOTA
)
 
) ss.
COUNTY OF STARK
)



On this 28th day of May, 2009, before me, the undersigned Notary Public,
personally appeared Jody Hoff, the Vice Chairman of Red Trail Energy, LLC, on
behalf of said entity, and each acknowledged that he executed the foregoing
Amendment to Loan Agreement as his voluntary act and deed and that of Red Trail
Energy, LLC.
 

 
/s/ DeEll Hoff
 
Notary Public



STATE OF NORTH DAKOTA
)
 
) ss.
COUNTY OF STARK
)



On this 28th day of May, 2009, before me, the undersigned Notary Public,
personally appeared Frank Kirschenheiter, the Treasurer of Red Trail Energy,
LLC, on behalf of said entity, and each acknowledged that he executed the
foregoing Amendment to Loan Agreement as his voluntary act and deed and that of
Red Trail Energy, LLC.
 

 
/s/ DeEll Hoff
 
Notary Public
                       

Page 4 of 4

--------------------------------------------------------------------------------
